Per Curiam:

It is said by this court in Robinson v. Melvin, 14 Kas. 487, in reviewing an order of a district court discharging an attachment, that the judgment of the district court, even upon written testimony, is entitled to consideration, and in many doubtful cases may sometimes turn the balance in favor of affirmance. These remarks have special fitness in this case. There.seems to be sufficient evidence in the record to sustain the order of the district court, and therefore it will be affirmed.